      Case 1:21-cv-00376-ALC Document 30 Filed 06/21/21 Page 1 of 3




 Everytown for Gun Safety Support Fund et al. v. Bureau of Alcohol, Tobacco, Firearms
                       and Explosives et al., No. 21-CV-00376

Dear Judge Carter:

Pursuant to Your Honor’s Individual Rule 1.D, the parties in the above-captioned case
jointly request an extension of the briefing schedule for early cross motions for summary
judgment so ordered by Your Honor on March 22, 2021. (ECF No. 20.)

On April 23, 2021, Defendants produced the administrative record to Plaintiffs. (ECF
No. 23.) On April 26, 2021, the Court granted Defendants’ motion to seal and for a
protective order, and Defendants filed the administrative record on the docket. (ECF
Nos. 28, 29.) Since then, Plaintiffs have conferred with Defendants and raised a concern
that certain documents might be missing from the administrative record that was
produced. On June 17, 2021, Defendants advised that they are conducting an email
review, and will either confirm that the administrative record produced on April 23 is
complete, or supplement the record as necessary. Defendants’ counsel advised that the
review will take several weeks to complete.

In light of the foregoing, the parties jointly request a 6-week extension of the briefing
schedule, to ensure that Plaintiffs file their opening brief after receipt of the complete
administrative record. Specifically, the parties have agreed to the following schedule,
subject to the Court’s approval: (a) Plaintiffs will file their motion for summary
judgment by August 6, 2021 (adjourned from June 25, 2021); (b) Defendants will file
their cross-motion for summary judgment and opposition by September 17, 2021
(adjourned from July 26, 2021); (c) Plaintiffs will file their reply and/or opposition in a
single brief by October 15, 2021 (adjourned from August 27, 2021); and (d) Defendants
will file their reply by November 5, 2021 (adjourned from September 17, 2021).

The parties respectfully request that the Court endorse their proposed extension of the
briefing schedule.

Dated: June 21, 2021
Case 1:21-cv-00376-ALC Document 30 Filed 06/21/21 Page 2 of 3




                CRAVATH, SWAINE & MOORE LLP

                  By
                       /s/ Benjamin Gruenstein
                                    Benjamin Gruenstein
                                  Sharonmoyee Goswami
                                       Samantha Hall
                                    Joseph H. Margolies
                       Worldwide Plaza
                         825 Eighth Avenue
                             New York, NY 10019
                                (212) 474-1000
                                    bgruenstein@cravath.com
                                    sgoswami@cravath.com
                                    shall@cravath.com
                                    jmargolies@cravath.com

                EVERYTOWN LAW

                                 Alla Lefkowitz
                               Molly Thomas-Jensen
                                   Aaron Esty
                                   Ryan Gerber

                       450 Lexington Ave.
                          P.O. Box #4184
                             New York, NY 10017
                                 (646) 3234-8365
                                  alefkowitz@everytown.org
                                  mthomasjensen@everytown.org
                                  aesty@everytown.org
                                  rgerber@everytown.org

                       Attorneys for Plaintiffs Kansas City, Missouri
                       and Everytown for Gun Safety Support Fund




                                2
Case 1:21-cv-00376-ALC Document 30 Filed 06/21/21 Page 3 of 3




                    KWAME RAOUL
                    Attorney General of Illinois

                       by
                            /s/ Kathryn Hunt Muse
                                          Kathryn Hunt Muse
                                     Office of the Attorney General
                            100 West Randolph Street
                               Chicago, IL 60601
                                  (312) 814-3000
                                      Kathryn.muse@illinois.gov

                            Attorney for Plaintiff State of Illinois




                    AUDREY STRAUSS
                    United States Attorney for the
                    Southern District of New York

                       by
                            /s/ Jean-David Barnea
                                            Stephen Cha-Kim
                                           Jean-David Barnea
                                    Assistant United States Attorneys
                            86 Chambers Street, Third Floor
                               New York, New York 10007
                                  (212) 637-2768
                                     stephen.cha-kim@usdoj.gov
                                     jean-david.barnea@usdoj.gov

                                        Attorney for Defendants Bureau of
                                        Alcohol, Tobacco, Firearms and
                                        Explosives and Regina Lombardo in
                                        her official capacity as Acting
                                        Director of the Bureau of Alcohol,
                                        Tobacco, Firearms and Explosives




                                3
